DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2017-0163422, filed on 11/30/2017 in Korea.

Information Disclosure Statement
The IDS filed on 05/29/2020 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 05/29/2020 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [KR 1020060069569].
Regarding claim 1, Kim et al., disclose a display device (100, figures 1-4) comprising:
a display panel (110, figures 1-2);
a main frame (161, figures 1-3) positioned behind the display panel;
an inner plate (131, figures 1-3) positioned between the display panel and the main frame;
a support plate (121, figures 1-3) mounted on a back surface of the display panel and facing the inner plate; and
a coupling member (123 & 191, figures 1-2) for coupling the inner plate and the support plate, wherein the coupling member includes:
a first coupling member (123, figures 1-2) mounted on the support plate (121, figures 1-3); and
a second coupling member (191, figures 1-2) mounted on the inner plate (131, figures 1-3) and coupled to the first coupling member.
Regarding claim 6, Kim et al., disclose wherein the main frame is opened at a lower part (151, figures 1-2), and is bent at an edge (a bottom bent portion of the main frame 161, figure 2) except for the opened lower part, and includes a bottom frame (151, figures 1-2) coupled to the opened lower part.
Regarding claim 7, Kim et al., disclose wherein the display panel is inserted and disposed in the main frame through the opened lower part of the main frame (figure 2). 
Regarding claim 8, Kim et al., disclose wherein the edge of the bent main frame and the bottom frame are formed to wrap an outer surface of the display panel (figure 2). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in view of HAN [US 2017/0105297].
Regarding claim 2, Kim et al., disclose the claimed invention except for wherein the first coupling member includes: a fastening area fastened to the support plate; a protruding area that is bent and protrudes from one side of the fastening area; and an extending area that is bent and extended from the protruding area, and wherein the second coupling member includes: a fastening area fastened to the inner plate; a protruding area that is bent and protrudes from one side of the fastening area, and an extending area that is bent and extended from the protruding area.
	HAN discloses a coupling member (112 & 114, figure 42) comprising a first coupling member (112, figure 42) attached on plate member (200, figure 42) and a second coupling member (114, figure 42) attached on a base surface (700, figure 42), wherein the first coupling member includes: a fastening area (a vertical portion attached on the surface of the plate 200, figure 42) fastened to the support plate; a protruding area (an inter portion extended therefrom the first fastening area, figure 42) that is bent and protrudes from one side of the fastening area; and an extending area (a downward portion extended therefrom the first protruding are, figure 42) that is bent and extended from the 
	It would have been to one of ordinary skill in the art at the time the invention was made to use the coupling member design of HAN for the coupling member of Kim et al., for the purpose of facilitating assembly between the supporting plate and the inner plate within the display apparatus.
Regarding claim 3, Kim et al., disclose the claimed invention except for wherein the extending area of the first coupling member is disposed between the inner plate and the extending area of the second coupling member, and the extending area of the second coupling member is disposed between the support plate and the extending area of the first coupling member.
	HAN discloses wherein the extending area of the first coupling member is disposed between the inner plate and the extending area of the second coupling member, and the extending area of the second coupling member is disposed between the support plate and the extending area of the first coupling member (112 & 114, figure 42).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the coupling member design of HAN for the coupling member of Kim et al., for the purpose of securing two coupling members to attach the supporting plate and the inner plate within the display apparatus.
Regarding claim 5, Kim et al., in view of HAN, disclose wherein a plurality of the first and second coupling members are disposed in a vertical direction, a horizontal direction, or a diagonal direction (figures 42a-b). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in view of HAN, as applied to claim 3 above, and further in view of Zeller et al. [US 4,567,546].
Regarding claim 4, Kim et al., disclose the claimed invention except for wherein a bonding member is disposed between the first coupling member and the support plate, and between the second coupling member and the inner plate.
	Zeller et al. discloses a mounting structure (figure 1) comprising at least one coupling member (24, figure 1) being bonded on a base member (20, figure 1) using an adhesive member (42, figure 1).
	It would have been to one of ordinary skill in the art at the time the invention was made to use an adhesive member to attach the first and second coupling members to the supporting plate and the inner plate of the display device of Kim et al., in view of HAN, as suggested by Zeller et al., for the purpose of facilitating attachment the couplers to their mounting surfaces in the display device.
 
Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 9 discloses the combination features of “wherein the main frame includes: a body; a first long side disposed by being extended from an upper side of the body; a first short side disposed by being extended from a right side of the body; a second short side disposed by being extended from a left side of the body; and a second long side cut-out to an inside of the body, wherein the first long side includes an 11th wall being extended from the upper side of the body and a 12th wall being extended from an upper side of the 11th wall, the first short side includes a 31st wall being extended from the right side of the body and a 32nd wall being extended from a right side of the 31st wall, and the second short side includes a 41st wall being extended from the left side of the body and a 42nd wall being extended from a right side of the 41st wall.”  These features, in conjunction with other features, as claimed in the combination features of the claims 6 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 10-11 depend on the allowed claim 9.
 	The claim 12 discloses the combination features of “wherein the main frame includes a guide member which is disposed in an outermost area of the lower part of the main frame, and the bottom frame includes a guide bar which is disposed in an outermost area of an upper part of the bottom frame.”  These features, in conjunction with other features, as claimed in the combination features of the claims 6 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 13 depends on the allowed claim 12.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shin [US 7,447,034] discloses chassis base assembly and flat panel display device;
Kim et al. [US 7,463,490] disclose plasma display apparatus; 
Oishi et al. [US 6,744,186] disclose plasma display apparatus;
Isoshima et al. [US 8,320,119] disclose image display; and
Lee [US 2002/0171774] discloses display apparatus and tuner mounted thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung S. Bui/
Primary Examiner, Art Unit 2841
12/04/2021